Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156198(98)(99)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
                                                                    SC: 156198
  v                                                                 COA: 328956
                                                                    Wayne CC: 15-000755-FC
  ALPHONSO L. STRAUGHTER, JR.,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of James Dayson to file a brief amicus
  curiae in support of the defendant-appellee is DENIED because it fails to address the issues
  identified by the Court in its December 27, 2017 order directing oral argument on the
  application. The motion to extend the time for filing such brief is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 2, 2018
                                                                               Clerk